842 F.2d 1290Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Juanita W. DAILEY, Plaintiff-Appellant,v.WEST VIRGINIA DEPARTMENT OF WELFARE, Defendant-Appellee.
No. 87-1147.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 22, 1988.Decided March 2, 1988.

Juanita W. Dailey, appellant pro se.
Francis Hughes, Office of the Attorney General of West Virginia, for appellee.
Before WIDENER, ERVIN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Juanita W. Dailey sued her former employer, the West Virginia Department of Welfare, alleging race discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq., and age discrimination under the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. Sec. 626(c) et seq.    During the course of the action Dailey requested that the court appoint counsel to represent her.  She also requested a jury trial for her age discrimination claim and moved to amend her complaint.  The district court denied her request for counsel because it concluded that Dailey was able to represent adequately her own interest and that there was not a likelihood of success on the merits of her case.  The court denied Dailey's request for a jury trial because it was not timely made.  Moreover the district court denied Dailey's request to amend her complaint because the court concluded that she did not assert claims upon which relief could be granted.  Finally the district court determined that Dailey failed to prove illegal discrimination and entered judgment in the defendant's favor.


2
Our review of the record and other materials before us discloses that the district court did not abuse its discretion in denying Dailey's motions for appointment of counsel, for trial by jury, and for leave to amend her complaint.  Our review further discloses that the district court's factual findings were not clearly erroneous and that it properly applied the law to these facts in entering judgment in favor of defendant.


3
Accordingly, because the dispositive issues have been authoritatively decided we dispense with oral argument and affirm the judgment of the district court.


4
AFFIRMED.